Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1691
                       Lower Tribunal No. 19-31161
                          ________________


                         David Lelievre, et al.,
                                 Appellants,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Gina
Beovides, Judge.

     Cornish Hernandez Gonzalez, PLLC, and Albert Campbell "Cam"
Cornish, IV, for appellants.

     Traub Lieberman Straus & Shrewsberry, LLP, Scot E. Samis and C.
Ryan Jones (St. Petersburg), for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and GORDO, JJ.

     PER CURIAM.
     Affirmed. See People's Tr. Ins. Co. v. Farinato, 315 So. 3d 724 (Fla.

4th DCA 2021).




                                    2